Title: To Benjamin Franklin from Bordot, 2 June 1779
From: Bordot, François
To: Franklin, Benjamin


Sir,
Rochelle, wednesday June 2d, 1779.
Two English Privateers, one under the name of the Defiance, from falmouth, and the other call’d the Ladies Resolution, from London, were brought Yesterday into these Roads by the frigate L’hermione; the first mounting 18 four and Second 18 Six pounders; both of them taken the latter end of last week, about fifty leagues off the Channel.— As they made very little resistance, if any at all, there has been no loss of People on either Side.— The Crews, to the Number of 194 in the whole, are Just landed and Sent to Prison, most of them mere Boys.
I have the honor to be with great respect, Sir, Your most obedt. and Most hble. servt.
  F Bordot∴
Mr. B. franklin∵
 
Notation: Bordot 2 june 1779. La Rochelle.
